COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-14-00167-CV


RUBEN DE LUIS                                                       APPELLANT

                                         V.

SHAKE THE NATIONS CHURCH                                            APPELLEES
INTERNATIONAL(1), INC.; SHAKE
THE NATIONS, INC.; MONICA
SWEENEY; KIMBERLY TURNER;
AND ROBERT C. JONES


                                     ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 017-253346-11

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On May 29, 2014, and June 11, 2014, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless



      1
       See Tex. R. App. P. 47.4.
the $195 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 10, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2